Filed 2/1/21 In re Santiago R. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re SANTIAGO R., a Person                                    B305482
Coming Under the Juvenile
Court Law.                                                     (Los Angeles County
                                                               Super. Ct. No. 19CCJP07982A)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,
         v.
ALBERT R.,
         Defendant and Appellant.

     APPEAL from a judgment of the Superior Court of Los
Angeles County. Annabelle G. Cortez, Judge. Affirmed.

      Elena S. Min, under appointment by the Court of Appeal,
for Defendant and Appellant.

     Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Jacklyn K. Louie, Principal Deputy County
Counsel, for Plaintiff and Respondent.
                     _______________________
      Father Albert R. appeals the jurisdictional findings and
dispositional orders of the juvenile court concerning his son
Santiago R., contending the evidence was insufficient to support
the court’s findings on the jurisdictional allegations of the
dependency petition. We affirm the judgment.

      FACTUAL AND PROCEDURAL BACKGROUND

I.     Initial Investigation and Commencement of
       Proceedings
       Santiago R., born early in 2018, came to the attention of the
Department of Children and Family Services (DCFS) after each
of his parents was involved in altercations with Albert R.’s
girlfriend Amy S. on November 9, 2019. That night, Albert R.
told the police Amy S. had punched him on the left side of his face
while he was holding Santiago R. in his arms. The police
observed swelling on Albert R.’s left cheek. While the police were
investigating, Santiago R.’s mother Natalia T. arrived. She and
Amy S. became involved in what the police concluded was a
mutual battery. Amy S. was arrested. Albert R. obtained an
emergency protective order against Amy S.
       DCFS examined Santiago R. in December 2019 and found
him healthy in appearance and free from any marks or bruises.
The paternal great-grandmother told DCFS she had known
Natalia T. since Natalia T. was 14 years old, and she was a very
good mother. She reported Albert R. had a history of substance
abuse but it seemed to be “under control” currently. She was
unsure about ongoing safety concerns for Santiago R.
       Natalia T. told DCFS she had gone to Albert R.’s home on
the night of the incident because Albert R. called and asked her
to pick up Santiago R. after Amy S. assaulted him. She




                                 2
acknowledged she argued with Amy S. and they hit each other.
Natalia T. denied any prior history of domestic violence with
Albert R. or Amy S. She was considering seeking a restraining
order against Amy S., but she was concerned about how Albert R.
would react. He had once told her if she took full custody of
Santiago R. she would “see what happens.” Natalia T. did not
know what this meant. Natalia T. told DCFS Albert R. had used
marijuana and methamphetamines in the past. He said he had
stopped using drugs, but Natalia T. did not know if he had
relapsed.
       On December 3, 2019, Albert R. told a DCFS social worker
who was investigating a different referral that Amy S. had
“sucker punched me in front of my little sister, but I wasn’t
holding my son. Actually, it was like a sucker slap. No[,] more
like a baby ass slap.” He claimed the police became involved
because Natalia T. and Amy S. fought. Albert R. accused DCFS
of harassing him.
       Albert R. spoke with the social worker investigating this
matter on December 4, 2019, but he declined to meet with her
that day, saying he would be busy accompanying the pregnant
Amy S. to a doctor’s appointment. He refused to permit DCFS to
come to his home, and he disclosed plans to move in with Amy S.
Albert R. did not appear on December 6, 2019, for his scheduled
appointment, saying he could not find a ride. The social worker
offered to meet him at his location, but he refused. Alberto R.
missed their rescheduled meeting as well.
       On December 6, 2019, the social worker spoke with Natalia
T. about her concerns about Albert R. living with Amy S., his
avoidance of DCFS, and the possibility he was using drugs. By
this time Natalia T. had obtained a restraining order against




                               3
Amy S. to protect herself and Santiago R. She agreed to permit
Albert R. to visit Santiago R. only when supervised by the
paternal great-grandmother.
       DCFS obtained an order removing Santiago R. from Albert
R.’s custody after a December 10, 2019 incident in which Albert
R. went to Natalia T.’s place of employment and threatened her.
Albert R. left before the police arrived, but that night he went to
Natalia T.’s home and broke a window while trying to gain entry.
He again fled before the police responded. Natalia T.
subsequently obtained a restraining order against Albert R.
       Albert R. told DCFS he had broken Natalia T.’s window
accidentally and claimed Natalia T. had been keeping Santiago
R. from him since the incident with Amy S. The social worker
supported Natalia T. keeping Santiago R. away from Albert R.
because Albert R. minimized the seriousness of the incident with
Amy S. and intended to move in with her. Albert R. said Amy S.
had miscarried and they no longer planned to live together.
       On December 13, 2019, DCFS filed a dependency petition
alleging Santiago R. came within the jurisdiction of the juvenile
court under Welfare and Institutions Code1 section 300,
subdivisions (a) (physical abuse) and (b)(1) (failure to protect).
Under both subdivisions, DCFS alleged Albert R. and Amy S.
“engaged in a violent altercation in which the female companion
struck the father[’s] face while father was holding the child,
inflicting swelling to the father’s face. The father minimized the
female companion’s violent conduct and intended to reside with


1    All further undesignated statutory references are to the
Welfare and Institutions Code.




                                 4
the female companion. The father failed to protect the child. The
father’s female companion’s violent conduct and the father’s
failure to protect the child endanger the child’s physical health
and safety and place the child at risk of serious physical harm,
damage, danger and failure to protect.”2
      Santiago R. was detained from Albert R. and released to
Natalia T. Albert R. was granted monitored visitation. The court
ordered no contact between Santiago R. and Amy S.

II.   Interviews Prior to the Jurisdictional/Dispositional
      Hearing
      DCFS re-interviewed Natalia T. and Albert R. and spoke
with other family and friends before the February 2020
jurisdictional hearing.

2      Under section 300, subdivisions (a) and (b), DCFS also
alleged Natalia T. and Amy S. had “engaged in an escalating
verbal and a physical altercation in which the mother and the
father’s female companion struck each other in the child’s
presence. The father’s female companion sustained scratches to
her face and neck. The violent conduct between the mother and
the father’s female companion endangers the child’s physical
health and safety and places the child at risk of serious physical
harm, damage, and danger.” Additionally, under section 300,
subdivision (b)(1) only, DCFS alleged Albert R. had a history of
substance abuse, including methamphetamine, his current use of
marijuana rendered him incapable of providing regular care and
supervision to Santiago R.; and Natalia T. knew about Albert R.’s
substance abuse but failed to protect Santiago R. At DCFS’s
request, the trial court later amended the petition by
interlineation to remove all references to Natalia T.; the court
also dismissed the allegation concerning Albert R.’s substance
abuse.




                                5
       A.    Interview of Natalia T.
       Natalia T. told DCFS Albert R. was her first serious
boyfriend; they met in high school and were together for eight
years. They had been best friends and supported each other, and
Natalia T. encouraged him to do better in school. Albert R. was
diagnosed with attention deficit hyperactivity disorder in 2013.
He discontinued his prescribed medication because it made him
sleepy. Around that time, Albert R. became verbally aggressive
toward Natalia T. There was also “mutual pushing and shoving”
but it did not escalate to the point of any injuries. Natalia T. and
Albert R. realized it was not healthy to act aggressively toward
each other. They agreed to communicate better and improve
their relationship, even if it meant they needed to separate. Over
the years they broke up several times and then reconciled. There
was no violence in the breakups, and overall their relationship
had improved.
       In 2015, however, Albert R. came to Natalia T.’s home
unannounced when she was alone. Natalia T. did not know it at
the time, but he had begun using methamphetamine. He acted
paranoid, accused her of dating someone else, and asked to see
her iPod, presumably to investigate whether she was dating.
Natalia T. thought Albert R. might keep the iPod and ran to hide
it. She tripped and fell, and Albert R. got on top of her and
covered her mouth and nose with his hand. She had difficulty
breathing. Albert R. did not seem to realize what he was doing
“until he saw himself on top of her while she was trying to gasp
for air.” Looking scared, he fled the house. Natalia T. obtained a
restraining order the following day. Albert R. stayed away for
approximately six months, after which time she revoked the
restraining order and they resumed dating.




                                 6
       In 2016 Natalia T. learned Albert R. had been using
methamphetamine. She supported him and accompanied him to
Alcoholics Anonymous and Narcotics Anonymous meetings. In
2017 Albert R. relapsed and smoked marijuana, but to the best of
Natalia T.’s knowledge, Albert R. had been sober for several
years.
       Although they broke up in June 2019, Natalia T. felt they
had communicated and coparented successfully. They went on
family outings and informally agreed on custody and a visitation
schedule. Santiago R. had overnight visits with Albert R.
starting in August 2019. At the time Natalia T. had no concerns
about Santiago R.’s safety or Albert R.’s ability to care for him.
He was a good father. She and Albert R. agreed to inform each
other if either began dating.
       Albert R. began dating Amy S. in September 2019. Natalia
T. heard from Albert R.’s family that his relationship with Amy
S. was not healthy. Albert R. told her Amy S. was “getting
violent,” but he provided no details. He dismissed Natalia T.’s
concerns about finding pinch marks on Santiago R. when he
returned home after visits. Natalia T. told him she did not want
Amy S. present when Santiago R. was visiting. Albert R.
responded defensively, but in October 2019, he reported he was
no longer involved with Amy S. Natalia T. did not fully believe
Albert R. because she saw photos of them on social media. She
asked him again not to expose Santiago R. to Amy S., and Albert
R. again assured her they were no longer dating.
       On the day of the altercations Natalia T. learned Albert R.
was still dating Amy S. She did not see the physical altercation
between Albert R. and Amy S., and Albert R. gave her two
different accounts of what happened. When he telephoned her




                                7
the night of the incident, he told her Amy S. had hit him while he
was holding Santiago R. Later, however, Albert R. said he had
not been holding him.
      Natalia T. reported to DCFS she called Amy S. a profane
word when she arrived at Albert R.’s home. Amy S. tried to hit
Natalia T., but missed; she did however, hit Natalia T.’s sister,
who had accompanied Natalia T. The police intervened, and Amy
S. was arrested while Natalia T. was allowed to continue on to
Albert R.’s apartment.
      After the incident Natalia T. no longer permitted Albert R.
to have overnight visits with Santiago R., although he could visit
Santiago R. at the home of the paternal grandmother. This
restriction upset Albert R. Albert R. was also unhappy when
Natalia T. canceled a visit. He came to her home unannounced
and began to knock at her door and kitchen window. She told
him to leave or she would call the police, but he wanted to talk
about visitation. Albert R. knocked at the door and window
approximately five times—and the final time, he broke the
window. Natalia T. did not know whether Albert R. intended to
break it, but he used a lot of force. Natalia T. called the police.
Albert R. left before the police arrived but spoke with them by
phone, claiming Natalia T. was holding the child hostage and
would not allow him to see his son. Although Natalia T. told the
police about the DCFS investigation, the police told her unless
there was an order preventing Albert R. from seeing Santiago R.
he had a right to see his child. Natalia T. obtained a restraining
order against Albert R. the following day.
      Natalia T. told DCFS she was concerned about Albert R.’s
anger management issues and mental health stability, as she had
observed him to have rapid mood changes, particularly with




                                8
respect to visitation and custody issues. Prior to DCFS’s
involvement with the family, Albert R. had agreed to give her full
custody of Santiago R., but now he was demanding custody of
Santiago R. 30 percent of the time. She feared they would no
longer be able to coparent cooperatively.
       Natalia T. believed Albert R. would not stop dating Amy S.
Albert R. had said Amy S. was “toxic,” but when she advised him
to leave her, Albert R. said he wanted to help Amy S. Natalia T.
felt upset Albert R. had placed someone else ahead of Santiago
R.’s safety; she feared he would again prioritize others over their
son. As she did not trust Albert R. would keep Santiago R. away
from Amy S., she wanted sole custody. Natalia T. told DCFS she
would attempt to be firm in keeping Santiago R. from Albert R.
when he was in a hostile relationship.
       B.    Interview of Albert R.
       Albert R. admitted he had used marijuana and began to use
methamphetamines at age 15. He had been clean since March
2016. Albert R. had received unconditional support from Natalia
T. and a security guard from his high school, Karen S. Karen S.
took him to church and to his first Alcoholics Anonymous and
Narcotics Anonymous meetings. Albert R. attended meetings
weekly.
       Albert R. said he and Natalia T. were together for eight
years with no domestic violence. As for the 2015 incident
reported by Natalia T., Albert R. said Natalia T. got a restraining
order at the request of her mother after he and Natalia T. argued.
According to Albert R., the apartment manager was threatening
to force them to move out, and he (Albert R.) did not want to
jeopardize their housing, so they made up accusations he had
been violent.




                                 9
       Describing the November 9, 2019 incident, Albert R. told
DCFS he found it amusing when Amy S. slapped his face, and he
asked her, “Was that a love tap?” There was no other physical
altercation between them. Amy S. claimed he had hit her and
threatened to call law enforcement, but he had never been
physically abusive to her. When Amy S. called the police, Albert
R. telephoned Natalia T. and told her he would leave Santiago R.
with his mother if he was arrested. He told Natalia T. Amy S.
had hit him.
       Albert R. now claimed he had told the police Amy S.
slapped him while he was holding Santiago R.’s hand. He denied
any intent to minimize the situation but felt it was not a big deal:
She did not use excessive force, she did not cause injuries or
bruising, and he laughed when it happened. He said the police
recommended pressing charges, but he refused because what
Amy S. did was not serious.
       Albert R. said he had been in contact with Amy S. until
early January 2020. He had felt responsible for her while she
was pregnant. Amy S. had a difficult childhood and a violent
relationship with her son’s father, and Albert R. wanted to
ensure she was doing well. He understood he was not to have
contact with Amy S. due to safety concerns. He had changed his
telephone number, did not give Amy S. his new number, and had
not spoken with her.
       Albert R. said Santiago R. had always been and would
continue to be his priority. He wanted to complete his education
and earn enough money to provide for his son.
      C.    Interview of Paternal Great-Grandmother
      The paternal great-grandmother told DCFS Albert R.’s
family had concerns about Amy S. The couple often argued and




                                 10
their relationship was unhealthy. Amy S. was not allowed to
visit while Albert R. stayed in the great-grandmother’s home.
       Natalia T. was a wonderful mother who had been good to
Albert R. The paternal great-grandmother had never known
Albert R. to be aggressive and expected he would not strike a
woman. He had never used drugs in her presence and she had
never observed him to be under the influence of drugs. She
believed Albert R. loved Santiago R. and would not hurt him, but
he sometimes made “wrong choices, like with that girlfriend
[Amy S.]”
       D.    Interview of Family Friend
       Karen S., a family friend who worked as a security guard at
the high school Natalia T. and Albert R. had attended, told DCFS
the couple had a “rocky relationship” during high school. Natalia
T. “loves him so much and he worships the ground that she walks
on.” Natalia T. was the calm one; “she would help Albert calm
down.” As they got older, they were able to work things out, “and
they both wanted to be better for their baby.” Karen S. had no
concerns for Santiago R. Albert R. was an excellent father.
       Albert R. told Karen S. he had gone to Natalia T.’s house to
give her money for the window he had broken. He said he had an
altercation and “laid hands on” Amy S., and he was remorseful.
This surprised Karen S., because she had not known Albert R. to
be violent and he was not an aggressive person. Karen S. did not
have concerns about violence between Albert R. and Natalia T.
       After high school Albert R. told Karen S. he had been using
drugs. She introduced him to Alcoholics Anonymous and
Narcotics Anonymous and sponsored him for some time. Karen
S. reported Albert R. was serious about meetings and attended




                                11
consistently. She understood he had not taken drugs in two to
three years.
       E.    Interview of Maternal Aunt
       The maternal aunt, who had accompanied Natalia T. on the
night of the altercations, reported Natalia T. had made a “too
loud” comment about Amy S. as they walked past her. Amy S.
confronted them and swung at the maternal aunt. The aunt did
not have a chance to defend herself. She did not believe Natalia
T. and Amy S. physically fought, as the police immediately
intervened. Albert R. had a black eye after his conflict with Amy
S.
       There had been other problems involving Albert R. Before
Natalia T. and Albert R. broke up, the police were called when
Albert R. screamed at Santiago R. in a store. Also, sometime
before the November 9 altercations, Albert R. telephoned Natalia
T. and the maternal aunt and said he was going to send his
girlfriend to beat them up. Recently, Albert R. had broken the
kitchen window when he was upset about Natalia T. suspending
visitation. After he broke the window he returned to his car,
which was parked next to Natalia T.’s car; they later discovered
the tires on Natalia T’s car had been “popped.”
       F.    Interview of Maternal Grandmother
       The maternal grandmother said Albert R. had been violent
with Natalia T. at least once. Natalia T. said Albert R. had “put
hands on her,” so she (the maternal grandmother) took Natalia T.
to get a restraining order. Over the years Albert R. and Natalia
T. were together, the maternal grandmother said, “[T]here’s been
times that I’ve had to call the police or I’ve had to kick him out of
the apartment because he was being disrespectful. He did
apologize each time, but he and Natalia would break up and try




                                 12
to work things out. Honestly, this happened when they were still
young and before the baby was born. After they matured more
and had the baby, there was no violence or anything like that.”
       Natalia T.’s family did not think Albert R. was “a bad guy”;
he had been a great dad. Arranging visits was not initially
problematic after the break-up: Albert R. came over to visit
Santiago R. and stayed for dinner. But Albert R.’s relationship
with Amy S. “just changed him.” Natalia T. became concerned
about the unhealthy relationship and supervision of Santiago R.
       With regard to the broken window, the maternal
grandmother said Natalia T. had told her Albert R. had gone to
her workplace that day and threatened her about visitation and
custody. Albert R. wanted shared custody of the baby, but
Natalia T. “didn’t see something right with him.” He came over
that night to try to see Santiago R., but Natalia T. did not feel
safe letting the child go with him. They argued through the
kitchen window and Albert R. broke it. During this incident,
“[t]he baby was in the room and my daughter and I were keeping
the baby entertained so he would [not] hear the arguing.”

III.   Jurisdictional and Dispositional Hearing
       The jurisdictional and dispositional hearing took place on
February 21, 2020. DCFS recommended the juvenile court
sustain the allegations in the dependency petition and terminate
jurisdiction with a family law order awarding Natalia T. sole
physical custody. Albert R. asked the court to dismiss the
allegations.
       Under section 300, subdivisions (a) and (b), the court
sustained the allegations that Amy S. struck Albert R. while he
was holding Santiago R., he minimized her conduct and intended
to reside with her, and he failed to protect Santiago R. The court




                                13
declared Santiago R. a dependent of the juvenile court but
released him to the home of parents. Albert R. appeals.

                          DISCUSSION
I.    Jurisdiction
      We review the juvenile court’s jurisdictional findings for
substantial evidence. (In re Joaquin C. (2017) 15 Cal.App.5th
537, 560.) Substantial evidence is evidence that is “ ‘reasonable,
credible, and of solid value.’ ” (In re I.C. (2018) 4 Cal.5th 869,
892.) Under this standard of review, we examine the full record
in the light most favorable to the findings and conclusions of the
juvenile court and defer to the juvenile court on issues of
credibility of the evidence and witnesses. (In re R.T. (2017)
3 Cal.5th 622, 633.) We neither reweigh the evidence nor
exercise our independent judgment. (In re I.J. (2013) 56 Cal.4th
766, 773.) We determine only whether there is any substantial
evidence, contradicted or uncontradicted, that supports the
juvenile court’s order (In re D.L. (2018) 22 Cal.App.5th
1142, 1146); if so, we must uphold the order even if other
evidence supports a contrary conclusion. (In re T.V. (2013)
217 Cal.App.4th 126, 133.)
      The court took jurisdiction over Santiago R. under section
300, subdivisions (a) and (b). When a dependency petition alleges
jurisdiction under multiple subdivisions, “ ‘a reviewing court can
affirm the juvenile court’s finding of jurisdiction over the minor if
any one of the statutory bases for jurisdiction that are
enumerated in the petition is supported by substantial
evidence.’ ” (In re I.J., supra, 56 Cal.4th at p. 773.) We proceed
with our analysis under section 300, subdivision (b)(1), which
authorizes jurisdiction when a child “has suffered, or there is a
substantial risk that the child will suffer, serious physical harm




                                 14
or illness, as a result of the failure or inability of his or her
parent . . . to adequately supervise or protect the child . . . .”
A jurisdictional finding under section 300, subdivision (b)(1)
requires DCFS to demonstrate three elements by a
preponderance of the evidence: “(1) neglectful conduct by the
parent; (2) causation; and (3) ‘serious physical harm or illness’ or
a ‘substantial risk’ of serious physical harm or illness.” (In re
Yolanda L. (2017) 7 Cal.App.5th 987, 993.)
       Children’s exposure to domestic violence may support
jurisdiction under section 300, subdivision (b)(1). (In re Jesus M.
(2015) 235 Cal.App.4th 104, 112–113; In re T.V., supra,
217 Cal.App.4th at p. 134; In re E.B. (2010) 184 Cal.App.4th 568,
575–576, disapproved on another ground in Conservatorship of
O.B. (2020) 9 Cal.5th 989, 1010, fn. 7.) Domestic violence “ ‘is a
failure to protect [the children] from the substantial risk of
encountering the violence and suffering serious physical harm or
illness from it.’ ” (In re E.B., at p. 576.)
       To support the exercise of dependency jurisdiction under
section 300, subdivision (b)(1), DCFS must provide evidence the
domestic violence is “ongoing or likely to continue” and it
“directly harmed the child physically or placed the child at risk of
physical harm.” (In re Daisy H. (2011) 192 Cal.App.4th 713, 717;
accord, In re M.W. (2015) 238 Cal.App.4th 1444, 1453.) “[T]here
‘must be some reason beyond mere speculation to believe the
alleged conduct will recur. [Citation.]’ [Citation.]” (See In re
D.L., supra, 22 Cal.App.5th at p. 1146.) “Although ‘the question
under section 300 is whether circumstances at the time of the
[jurisdictional] hearing subject the minor to the defined risk of
harm’ [citation], the court may nevertheless consider past events
when determining whether a child presently needs the juvenile




                                 15
court’s protection.” (In re T.V., supra, 217 Cal.App.4th at p. 133,
italics omitted.) Moreover, “ ‘[t]he court need not wait until a
child is seriously abused or injured to assume jurisdiction and
take the steps necessary to protect the child.’ [Citations.] The
focus of section 300 is on averting harm to the child.” (Ibid.)
       The evidence was sufficient to support the exercise of
jurisdiction under section 300, subdivision (b)(1). Albert R. was
aware prior to the November 9 incident that Amy S. was violent,
but he continued to expose Santiago R. to Amy S. despite Natalia
T. asking him not to do so. As a result, Santiago R. was present,
and in his father’s arms, when Amy S. punched Albert R. in the
face. Santiago R. could easily have been seriously injured: Amy
S.’s blow caused Albert R.’s face to swell, and one witness said he
had a black eye, yet Albert R. minimized Amy S.’s conduct: He
told DCFS it was just a slap, it was funny, and it was “not a big
deal.” Albert R. was not truthful about what had occurred on
November 9, repeatedly lied about breaking up with Amy S., and,
at least for some time after the incident, said he intended to live
with her. Given Albert R.’s knowledge of Amy S.’s volatility, his
persistent minimization of the seriousness of the incident, and
his deception, the evidence supported the court’s conclusions he
had failed to protect Santiago R. from violence and subjected him
to a substantial risk of serious physical harm, and the risk was
ongoing.
       Albert R. points out he was the victim in the November 9
incident with Amy S., and he did not strike her. These
assertions, while consistent with the record, do not tend to
establish any error by the juvenile court in finding Albert R. had
failed to protect Santiago R. from Amy S.




                                16
      Albert R. argues he had “no reasonable reason to foresee
that [Amy S.] would physically assault him while he was holding
his son” because no “actual physical violence had previously
occurred in their relationship.” As Albert R. acknowledges,
however, he knew Amy S. was “getting violent” before the
November 9, 2019 altercations. The juvenile court could
reasonably conclude on this evidence that Albert R. had reason to
foresee that Amy S. would be violent and failed to protect
Santiago R. from her.
      Albert R. also contends his history of domestic violence
with Natalia T. was not sufficient to support the exercise of
jurisdiction over Santiago R. He describes the earliest incident
as mutual aggression, notes the 2015 suffocation incident
occurred while he was addicted to methamphetamine, observes
he complied with Natalia T.’s restraining order, and highlights
both the parents’ initial cooperation and communication after
their break-up and Natalia T.’s statement at the jurisdiction
hearing that she did not fear him. Albert R. fails to acknowledge
the evidence that while the dependency proceedings were
pending he went to Natalia T.’s workplace and threatened her,
then went to her home unannounced and argued with her,
pounding on the window so hard it broke. Santiago R. was in the
room when Albert R. broke the window. Albert R. threatened
Natalia T. that she would “see what happens” if she took full
custody of Santiago R., and he threatened to send Amy S. to beat
up Natalia T. and her sister. Natalia T. chose not to pursue a
restraining order at the jurisdictional hearing, but the evidence
nonetheless supported the court’s finding Albert R.’s history of
domestic violence, including recent incidents, was probative of




                               17
current conditions and tended to demonstrate Santiago R.
remained at risk of harm.
       Finally, Albert R. contends there was insufficient evidence
of a substantial risk of harm to Santiago R. at the time of the
jurisdictional hearing because by that time, Albert R. had “fully
absorbed the threat [Amy S.] presented to Santiago and took
affirmative steps” to disassociate himself from her. While Albert
R. claimed to have ended his relationship with Amy S. and to
recognize the risk she presented, the record also showed Albert R.
had lied previously about ending the relationship, changed his
account of what happened with Amy S., minimized her conduct,
and continued to maintain a relationship with her even after she
hit him while he was holding his son. Albert R. characterizes his
differing accounts of the November 9 incident as “discrepancies”
that are “immaterial,” but they are not immaterial: They
demonstrate Albert R. adjusted his account of what happened in
a violent confrontation in order to minimize the seriousness of
Amy S.’s actions and the threat she presented. Additionally,
Albert R. had previously assured others he was no longer dating
Amy S., but continued the relationship anyway, allowing Amy S.
to be present when Santiago R. was with him despite Natalia T.’s
opposition and with the knowledge that Amy S. was “getting
violent.” Given Albert R.’s denial of the severity of the threat
posed by Amy S., his dishonesty in reporting, and his
concealment of his relationship with Amy S., the juvenile court
could reasonably have concluded Santiago R. remained at
substantial risk of harm at the time of the jurisdictional hearing
despite Albert R.’s claim to have cut off contact with Amy S. and
his professed “realiz[ation] he needed to put the safety of his son
Santiago before his relationship with her.” “A parent’s past




                                18
conduct is a good predictor of future behavior.” (In re T.V., supra,
217 Cal.App.4th at p. 133; see also In re A.F. (2016)
3 Cal.App.5th 283, 293 [“ ‘[d]enial is a factor often relevant to
determining whether persons are likely to modify their behavior
in the future without court supervision’ ”].)

                         DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     STRATTON, J.

We concur:




      BIGELOW, P. J.




      GRIMES, J.




                                19